7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.Mark BEHM, Vice-President for administrative affairs of theUniversity of Maryland;  University of Maryland,at Baltimore; State of Maryland,Defendants-Appellees.
No. 93-1577.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 9, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-970-B)
Curtis L. Wrenn, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis L. Wrenn appeals from the district court's orders dismissing this employment discrimination action with prejudice for failure to comply with a local rule of court and denying Wrenn's motion for relief from that order.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wrenn v. Behm, No. CA91-970-B (D. Md. Apr. 16, Mar. 25, and Feb. 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED